Title: From James Madison to Rufus King, 29 January 1803
From: Madison, James
To: King, Rufus


Sir,
Department of State January 29th. 1803
My letter of the 23d. Ult. with a post[s]cript of the 3d. of this Month communicated the information which had been received at those dates, relating to the violation at New Orleans of our Treaty with Spain; together with what had then passed, between the House of Representatives and the Executive on the subject. I now inclose, a subsequent resolution of that branch of the Legislature. Such of the debates connected with it, as took place with open doors, will be seen in the Newspapers.
In these debates as well as in indications from the press, you will perceive, as you would readily suppose, that the Cession of Louisiana to France, has been associated as a ground of much solicitude, with the affair of New Orleans. Such indeed has been the impulse given to the public mind by these events that every branch of the Government has felt the Obligation of taking the measures most likely, not only to reestablish our present rights but to promote arrangements by which they may be enlarged and more effectually secured. In deliberating on this subject it has appeared to the President that the importance of the crisis called for the experiment of an extraordinary Mission carrying with it the weight attached to such a measure, as well as the advantage of a more thorough knowledge of the views of the Government and the sensibility of the public than could be otherwise conveyed. He has accordingly selected for this service, with the approbation of the Senate, Mr. Monroe formerly our Minister Plenipo. at Paris, and lately Governor of the State of Virginia; who will be joined with Mr. Livingston in a Commission extraordinary to treat with the French Republic; and with Mr. Pinckney in a like Commission to treat if necessary, with the Spanish Government.
Mr. Monroe is expected here to morrow and he will probably sail shortly afterwards from New York.
These communications will enable you to meet the British Minister in conversation on the subject stated in your letter of May 7th. 1802. The United States are disposed to live in amity with their neighbours whoever they may be, as long as their neighbours shall duly respect their rights; but it is equally their determination to maintain their rights against those who may not respect them; promising, when the occasion may require, the peaceable modes of obtaining satisfaction for wrongs, and endeavoring, by friendly arrangements and provident stipulations to guard against the controversies most likely to occur.
Whatever may be the result of the present mission extraordinary, nothing certainly will be admitted into it, not consistent with our prior engagements. The United States and Great Britain, have agreed, each for itself, to the free and common navigation by the other, of the river Mississippi; each being left at the same time, to a separate adjustment with other nations, of questions between them, relative to the same subject. This being the necessary meaning of our Treaties with Great Britain, and the course pursued under them, a difference of opinion seems to be precluded. Any such difference would be matter of real regret; for it is not only our purpose to maintain the best faith with that nation, but our desire to cherish a mutual confidence and cordiality, which events may render highly important to both Nations.
Your successor has not yet been named, and it is now possible, that the time you may have fixed for leaving England will arrive before any arrangements for the vacancy, can have their effect. Should this be the case, the President, sensible of the inconveniency to which you might be subjected by an unexpected detention, thinks it would not be reasonable to claim it of you. It may be hoped that the endeavours to prevent an interval in the Legation, will be successful; and as it cannot be more than a very short one, no great evil can well happen from it. I have the honor to be, Sir, With very great respect Your most obed. servt.
James Madison

 

   
   RC (CtY); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Docketed as received 23 Mar. Enclosure not found, but see n. 1.



   
   For the House resolution of 7 Jan., see JM to Pinckney, 10 Jan. 1803, n. 3.



   
   The congressional debates were printed in the National Intelligencer of 7, 10, and 14 Jan. 1803. For more detailed coverage, see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 312–13, 314–24, 325–38, 339–42, 352–68.



   
   For King’s communications with Lord Hawkesbury on the retrocession of Louisiana to France, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:198.



   
   For Jefferson’s conditional appointment of James Monroe as King’s successor in April 1803, see JM’s first letter to Livingston and Monroe, 18 Apr. 1803, and n. 7.


